Title: From John Adams to United States Senate, 15 June 1797
From: Adams, John
To: United States Senate



Mr: President.
15 June 1797

I  by the President of the United States, to inform the Senate that he yesterday, approved & Signed, two Acts, which originated in this House, the one An Act preventing Citizens of the U. States from privateering against Nations in Amity with, or against Citizens of the United States—the other an Act prohibiting for a limited time the Exportation of Arms & Ammunition for a limited time and for encouraging the Exportation thereof, and that both these Acts have been deposited among the Acts of Congress, in the office of the Secretary of State
